The opinion of the court was delivered by
Stiles, J.
The matter at issue in this case was the same as that in Metcalfe v. Seattle, ante, p. 297, there being but onequestion to be passed upon, however, viz.: Thatwhether the majority required to authorize the officials of a county to issue bonds to build a court-house must be three-fifths of all the voters of the county, or three-fifths of those voting. The action of the court below was the same as that of the superior court of King county, and the judgment here must be the same as in Metcalfe v. Seattle, for the reasons fully given in that case.
Judgment affirmed, with costs to appellee.
Anders, C. J., and Scott, Dunbar and Hoyt, JJ., concur.